Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.
 
Response to Amendment
The amendment filed 1/26/2021 has been entered.  Claims 1-15 remain pending in the application.  Applicant's amendments to the claims have overcome each and every objection and 112(f) interpretation previously set forth in the Final Office Action mailed 10/27/2020.

	Response to Arguments
Applicant’s arguments, see 1/26/2021, filed 1/26/2021, with respect to the rejections of claims 1-15 under 35 U.S.C. 102 and 103 and the interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Il Nam Koh on 2/8/2021.
Please amend claim 10 as follows:
10.  A method of transmitting streaming data by a server, the method comprising:
dividing, by the server, a predetermined frame of content into a plurality of regions to differentially determine quality;
generating, by the server, at least one segment for each region of the plurality of regions by performing encoding on each of the plurality of regions with at least one quality;
receiving, by the server, a request for information relating to the content from a client, generating, by the server, the information relating to the content and transmitting, by the server, the information relating to the content to the client;
inspecting, by the server, a state of a network;
generating, by the server, a quality configuration candidate group for each of the plurality of regions based on the state of the network; and
selecting, by the server, a quality for each region of the plurality of regions from the quality configuration candidate group for each region of the plurality of regions based on the information relating to the content;
receiving, by the server, a request for a segment for each of the plurality of regions from the client; and
transmitting, by the server, to the client over the network, a segment for each of the plurality of regions selected from among the generated at least one segment for each region of the plurality of regions, and the selected segment being determined based on the information relating to the content and corresponding to [[a ]]the quality for each of the plurality of regions selected by the client.
  
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1 and 15, the prior art of record, specifically the prior art Denoual teaches a method for requesting streamed timed media data associated with at least one media item organized into temporal media segments. The prior art Phillips teaches the management of bandwidth for multiple clients in managing ABR (adaptive bitrate) video traffic.  Video is sent to client in temporal segments but frames are not spatially divided into regions with each region sent at a different bitrate as taught in the claims. Additional prior art Martens teaches allocating bandwidths to spatial video segments of omni-directional video tiled streaming environments given a fixed bandwidth used by all the clients.  
However, none of the prior art cited alone or in combination provides motivation to teach determining a bandwidth for each spatial region of content based on the determined bandwidth or state of the network by the client and retrieving those regions from the server in the context of claims 1 and 15.  
Additionally, none of the prior art cited alone or in combination provides motivation to teach determining a bandwidth for each spatial region of content based on the state of the network by the server and sending content for those regions to the client according to the state of the network in the context of claim 10.  Therefore, applicant's arguments are persuasive.
Regarding dependent Claims 2-9 and 11-14, they are allowable due to their dependency to independent claims 1 and 10 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619